DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/8/22 Remarks: page 8, line 15 - page 9, line 9) with respect to the rejection of claims 1, 3, & 5 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ma (US 20170212408).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, & 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 9028072, cited in 4/8/21 Information Disclosure Statement) in view of Ma (US 20170212408).
With respect to claim 1, Chang discloses:
Claim 1: A control method, suitable for an optical tracking system comprising a plurality of optical source devices (Chang column 4, lines 8-9 & 45 and Figure 1, projection system 100 having plurality of laser emitters; Change column 4, lines 13-17 and Figure 1, module 110 embodiment having light source independent of that of projection system 100) located at different positions (Chang column 4, lines 8-9 & 13-17 and Figure 1, projection system 100 and module 110 embodiment having light source independent of that of projection system 100) and being configured to emitting a plurality of optical signals from different directions (Chang column 4, lines 8-9 & 13-17 and Figure 1, projection system 100 and distance detection module 110 embodiment having light source independent of that of projection system 100) toward an electronic device (Chang column 2, lines 15-21, body detection module in optical path), the electronic device configured to sense the optical signals from the different directions (Chang column 2, lines 30-32, body detection module operates based on detected optical signals), the control method comprising:
calculating a plurality of gap distances between the optical source devices located at the different positions and the electronic device respectively according to the sensed optical signals (Change column 4, line 60 – column 5, line 15, detection of a plurality of different distances based on the sensed optical signals);
obtaining a dimensional scale to be covered by the optical tracking system according to the gap distances (Chang column 2, lines 8-13, range detection);
adjusting a signal strength of the optical signals according to the dimensional scale (Chang column 2, lines 8-13, laser strength adjustment based on range detection); and

Chang does not expressly disclose:
adjusting a sensing sensitivity of the electronic device according to the dimensional scale.
Ma discloses:
adjusting a sensing sensitivity of the electronic device (Ma paragraph 0006, adjusting aperture (i.e. adjusting video sensor sensitivity by regulating light admission)) according to the dimensional scale (Ma paragraph 0006, adjusting according to magnification (i.e. dimensional scale of image)).
Chang and Ma are combinable because they are from the field of image sensing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the sensitivity adjustment of Ma to the sensor of Chang.
The suggestion/motivation for doing so would have been to acquire optimal optical signal brightness (Ma paragraph 0006).
Therefore, it would have been obvious to combine Chang with Ma to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 3 & 5:
Claim 3: The control method of claim 1 (see above), wherein the control method further comprises:
reducing the signal strength of the optical signals in response to an unexpected event detected by the electronic device (Chang Abstract and claim 6, reducing laser strength in response to detection of a human body in the optical path).
Claim 5: The control method of claim 3 (see above), wherein the control method further comprises:
increasing the signal strength of the optical signals in response to that the electronic device fails to detect an expected event within the optical signals (Chang claim 6, increasing laser strength in response to not detecting the continued presence of a previously detected human body in the optical path).
Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4 & 7 (and dependent claim 8), the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and detection of an unexpected event when an unexpected pulse over the predetermined emitting pattern is detected in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claim 6, the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and detection of an expected event when periodic pulses corresponding to the predetermined emitting pattern are detected in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claim 9 (and dependent claims 10-14), the art of record does not teach or suggest the recited an optical tracking system configured to track an optical sensing module in conjunction with the recited arrangement of calculating a plurality of gap distance between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claims 15-16, the art of record does not teach or suggest the recited a first optical source device comprising an optical sensor configured to sense optical signals from a second optical source device in conjunction with the recited arrangement of calculating a gap distance between optical source devices based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale to which the optical signal strength is related.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663